                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 FRANKIE MONEGRO, on behalf of himself                             DATE FILED:
 and all others similarly situated,

                             Plaintiff,
                                                                     21-CV-1513 (RA)
                        v.                                                ORDER
 THE CARRINGTON TEA COMPANY,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         Plaintiff served Defendant in this matter on March 12, 2021. Dkt. 13. On March 25, the Court

granted Defendant a sixty-day extension of time to file an answer or otherwise respond to the

Complaint. Dkt. 12. Defendant’s answer was therefore due on June 2, 2021. Id. To date, Defendant

has not filed an answer. No later than July 9, 2021, Plaintiff shall notify the Court whether he intends

to move for default judgment. In the event Plaintiff fails to comply with this order, the Court may

dismiss this action pursuant to Rule 41(b). See Fed. R. Civ. P. 41(b).

SO ORDERED.

Dated:      June 30, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
